MEMORANDUM**
Robert M. Davidson appeals pro se the district court’s judgment dismissing his action pursuant to the Younger abstention doctrine. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Baffert v. Calif. Horse Racing Bd., 332 F.3d 613, 617 (9th Cir.2003), we affirm.
Davidson requested that the district court stay the ongoing proceedings in Grossman v. Davidson, Pima County Superior Court Case No. C-333954 (the “State Action”). Thus, there is “ ‘no doubt’ that the federal injunctive relief would interfere directly with those proceedings.” Baffert, 332 F.3d at 617 (Younger abstention proper where party sought to enjoin state administrative proceedings).
Contrary to Davidson’s contention, Younger abstention is not limited to criminal proceedings. See Columbia Basin *924Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir.2001) (“The Younger principle applies to civil proceedings ... in which important state interests are involved.”). Davidson’s allegation that the Arizona statutory scheme regarding the withdrawal of counsel is unconstitutional is sufficiently important to invoke Younger abstention. Furthermore, there is no support for Davidson’s contention that he was precluded from raising federal law claims in the state forum. See Am. Consumer Publ’g Ass’n, Inc. v. Margosian, 349 F.3d 1122, 1127 (9th Cir.2003) (“Federal courts presume that a state court is competent to determine issues of federal law, even if those issues involve federal constitutional claims.”). Finally, Davidson contends that the withdrawal of counsel in the State Action deprived him of his federal constitutional rights and that the “extraordinary circumstances” exception to Younger abstention therefore applies. This contention lacks merit. See Baffert, 332 F.3d at 621 (“[T]he constitutional dimension of the error claimed does not, by itself, constitute an exception to the application of Younger abstention.”).
Davidson’s remaining contentions are similarly unpersuasive.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.